11/21/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                             September 18, 2019 Session

         PENNEY MOSLEY ET AL. v. CITY OF MEMPHIS ET AL.

                Appeal from the Chancery Court for Shelby County
                    No. CH-18-0330 Jim Kyle, Chancellor
                    ___________________________________

                          No. W2019-00199-COA-R3-CV
                      ___________________________________


This matter concerns judicial review of a motion to disqualify a city attorney and/or the
entire Memphis City Attorney’s Office from appearing in administrative cases pending
before the Memphis Civil Service Commission between May 18, 2015 and September 29,
2017. Appellants argue that an assistant city attorney created a conflict of interest for
herself and/or the entire office after she filed a notice of appearance claiming she
represented the civil service commission in a separate case appealed to Chancery Court.
Appellees argue that, even if the notice of appearance created a representation, state
statutes and case law would permit the representation. The Civil Service Commission
denied the Appellants’ motion, and the Shelby County Chancery Court affirmed the
Commission’s decision. After applying the review standards outlined in the Uniform
Administrative Procedures Act, we affirm the ruling of the Chancery Court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which KENNY
ARMSTRONG, and CARMA DENNIS MCGEE, JJ., joined.

Darrell J. O’Neal, Memphis, Tennessee, for the appellants, Penney Mosley, Joey Jackson,
Mario Ackers, Beverly Prye, Taurick Boyd, Michael Savage, and John Littles.

Jef Feibelman and Lani Lester, Memphis, Tennessee, for the appellees, City of Memphis,
City of Memphis Civil Service Commission, and City of Memphis, Office of the City
Attorney.

                                       OPINION

                                     BACKGROUND
       This matter concerns whether Attorney Barbaralette Davis (“Ms. Davis”), an
assistant city attorney for the City of Memphis, and/or the entire Memphis City
Attorney’s Office (“City Attorney’s Office”) should be disqualified from appearing in
any administrative matters pending before the Memphis Civil Service Commission (“the
Commission”) between May 18, 2015 and September 29, 2017. On May 18, 2015, Ms.
Davis filed a notice of appearance on behalf of the City of Memphis in a case styled as
Rosalyn Small v. Memphis-Shelby County Airport Authority and the City of Memphis
Civil Service Commission (“the Small matter”). The Small matter concerned a civil
service appeal and a petition for judicial review filed by a former employee of the
Memphis-Shelby County Airport Authority. On May 20, 2015, Ms. Davis filed a
corrected notice of appearance asserting she represented the Commission instead of the
City of Memphis.

       Ms. Davis remained an attorney of record in the Small matter for more than two
years. Ms. Davis did not represent the City of Memphis or the Memphis-Shelby County
Airport Authority before the Commission regarding the Small matter, according to her
undisputed affidavit. Further, Ms. Davis stated that she did not communicate with,
advise, or defend the Commission on the Small matter or coordinate with any other
attorneys with this case. During the time she was attorney of record, she sent one email
advising other attorneys that she would “appear to report to the [Chancery] Court” that
the Commission had not proceeded with a remand of the Small matter due to procedural
issues. She also received several emails about the Small matter from other attorneys,
including from colleagues in the City Attorney’s Office.

       On August 14, 2017, Petitioners Penney Mosley,1 Joey Jackson, Mario Ackers,
Beverly Prye, Taurick Boyd, and Michael Savage (collectively, “Petitioners”)2 submitted
a motion to exclude Ms. Davis and the entire Memphis City Attorney’s Office from all
matters before the Commission. Each petitioner had a matter pending before the
Commission unrelated to the Small matter when the motion was filed. In their collective
motion, Petitioners alleged that Ms. Davis’s notice of appearance in the Small matter
created a conflict of interest and/or an appearance of impropriety that made any
representation by Ms. Davis or the City Attorney’s Office before the Commission
improper. In particular, Petitioners argued that the Commission is a neutral agency that
should not be represented as a party in any action pending judicial review. Further,
Petitioners claimed Ms. Davis’s representation of the Commission violated the Tennessee
Supreme Court’s Rules of Professional Conduct and warranted disqualification.
Petitioners also called for the entire City Attorney’s Office to be disqualified because the
May 20, 2015 notice of appearance created a conflict of interest or appearance of
       1
        Ms. Mosley’s name is variously spelled as both “Penny” and “Penney” throughout the record.
We have chosen the spelling used most often.
      2
         Petitioner John Littles was not included in this matter when the original motion was filed.
However, Mr. Littles was added as a party in this matter no later than February 12, 2018, when the
Commission denied the Petitioners’ motion to disqualify.
                                               -2-
impropriety that tainted the entire office. On September 18, 2017, Ms. Davis moved to
withdraw as counsel of record in the Small matter. Her motion was granted by the Shelby
County Chancery Court on September 29, 2017.

       The City of Memphis contested Petitioners’ motion to disqualify in a response
dated December 14, 2017. The City of Memphis argued that Ms. Davis never truly
represented the Commission and that she mistakenly filed the notice of appearance in the
Small matter. Moreover, the City of Memphis also claimed the state’s Uniform
Administrative Procedures Act (“UAPA”) allowed the type of dual representation that
Petitioners asserted was impermissible. The Commission conducted a hearing on the
motion on January 31, 2018. Commissioner Blake W. Bourland denied the Petitioner’s
motion for disqualification in an order issued on February 12, 2018.

        Petitioners thereafter filed a Petition for Judicial Review in the Shelby County
Chancery Court (“the trial court”) on March 9, 2018. Petitioners again sought the
disqualification of either Ms. Davis and/or the City Attorney’s Office from all matters in
which they represented parties before the Commission while Ms. Davis was listed as an
attorney of record for the Commission. Petitioners also asked the trial court to grant them
a judgment including court costs and attorney’s fees. In an answer, the City of Memphis
and the City Attorney’s Office asserted that Petitioners failed to state a claim for which
relief could be granted or possess rights that would be prejudiced by the Commission’s
denial of their motion. The City of Memphis further denied that Ms. Davis truly
represented the Commission, established an attorney-client relationship with the
Commission, or acted in a way that created a conflict of interest. A hearing on the
Petition for Judicial Review occurred on December 14, 2018. The trial court denied the
petition through an order entered December 31, 2018. In its order, the trial court found
that conflict of interest issues before the Commission were governed by the UAPA and
that the UAPA allows government employees to serve multiple roles in a case. Further,
the trial court found that Petitioners’ claims under the state’s Rules of Professional
Conduct were not persuasive. Therefore, the trial court failed to find error in the
Commission’s decision, denied Petitioners’ motion, and assessed costs against
Petitioners. This timely appeal followed.

                                   ISSUE PRESENTED

      Petitioners raised a single issue on appeal. We restate that issue as follows:

      1.     Whether the trial court erred when it affirmed the Civil Service
             Commission’s denial of Petitioners’ Motion to Disqualify
             Barbaralette Davis and/or the City Attorney’s Office despite Ms.
             Davis’s notice of appearance on behalf of the Commission.

                                 STANDARD OF REVIEW
                                        -3-
       Judicial review of a civil service board’s decision that affects an individual’s
employment status is governed by the UAPA. Davis v. Shelby Co. Sheriff’s Dept., 278
S.W.3d 256, 264 (Tenn. 2009) (citing Tenn. Code Ann. § 27-9-114(b)(1) (“Judicial
review of decisions by civil service boards of a county or municipality which affects the
employment status of a county or city civil service employee shall be in conformity with
the judicial review standards under the Uniform Administrative Procedures Act, § 4-5-
322.”). The UAPA provides the following scope of review:

      The court may affirm the decision of the agency or remand the case for
      further proceedings. The court may reverse or modify the decision if the
      rights of the petitioner have been prejudiced because the administrative
      findings, inferences, conclusions or decisions are:

             (1) In violation of constitutional or statutory provisions;
             (2) In excess of the statutory authority of the agency;
             (3) Made upon unlawful procedure;
             (4) Arbitrary or capricious or characterized by abuse of discretion or
             clearly unwarranted exercise of discretion; or
             (5)     (A) Unsupported by evidence that is both substantial and
             material in the light of the entire record.
                     (B) In determining the substantiality of evidence, the court
             shall take into account whatever in the record fairly detracts from its
             weight, but the court shall not substitute its judgment for that of the
             agency as to the weight of the evidence on questions of fact.

Tenn. Code Ann. § 4-5-322(h).

       In an appeal from an agency decision, our review “is narrow and deferential.”
StarLink Logistics, Inc. v. ACC, LLC, 494 S.W.3d 659, 669 (Tenn. 2016) (citing Wayne
Cnty. v. Tenn. Solid Waste Disposal Control Bd., 756 S.W.2d 274, 279 (Tenn. Ct. App.
1988)). This approach “reflects the general principle that courts should defer to decisions
of administrative agencies when they are acting within their area of specialized
knowledge, experience, and expertise.” Id. at 669 (citations omitted). We therefore do not
review questions of fact de novo, nor do we “second-guess the agency as to the weight of
the evidence.” Id. (citing Humana of Tenn. v. Tenn. Health Facilities Comm’n, 551
S.W.2d 664, 667 (Tenn. 1977)). Rather, agency decisions may be considered arbitrary
and capricious if “those decisions [are] not supported by substantial and material
evidence” or occurred through a clear error of judgment. City of Memphis v. Civil Serv.
Comm’n., 216 S.W.3d 311, 317 (Tenn. 2007) (citing Jackson Mobilphone Co. v. Tenn.
Pub. Serv. Comm’n, 876 S.W.3d 106, 111 (Tenn. Ct. App. 1993)). When applying the
substantial and material evidence standard, “the court should review the record carefully
to determine whether the administrative agency’s decision is supported by ‘such relevant
evidence as a rational mind might accept to support a rational conclusion.’” Jackson
                                           -4-
Mobilphone Co., 876 S.W.3d at 110 (quoting S. Ry. Co. v. State Bd. of Equalization,
682 S.W.2d 196, 199 (Tenn. 1984)); see also Tenn. Code Ann. § 4-5-322(h)(5)(B) (“In
determining the substantiality of evidence, the court shall take into account whatever in
the record fairly detracts from its weight, but the court shall not substitute its judgment
for that of the agency as to the weight of the evidence on questions of fact.”). Questions
of law, however, are reviewed de novo with no presumption of correctness. Penny v. City
of Memphis, 276 S.W.3d 410, 41718 (Tenn. Ct. App. 2008).

                                       DISCUSSION

                             I.     Subject Matter Jurisdiction

        Before reaching the merits of this appeal, this Court must first examine the issue
of subject matter jurisdiction as to both the trial court and this Court. See Tenn. R. App.
P. 13(b) (directing the appellate court to consider “whether the trial and appellate court
have jurisdiction over the subject matter, whether or not presented for review”). Under
the UAPA, parties aggrieved by the final decision in a contested administrative matter are
entitled to judicial review. Tenn. Code Ann. § 4-5-322(a)(1). Additionally, “[a]
preliminary, procedural or intermediate decision is immediately reviewable if review of
the final agency decision would not provide an adequate remedy.” Id. When dealing with
petitions for judicial review of employment decisions by city or county civil service
boards, judicial review of an administrative decision is instituted by filing a petition for
review in chancery court. Tenn. Code Ann. § 4-5-322(b)(1)(A) (2017); Tenn. Code Ann.
§ 27-9-114(b)(2) (providing that “decisions by a city or county civil service board
affecting the employment status of a civil service employee” are to be filed in the
chancery court of the county where the civil service board was located).

       Review of a “final judgment of the chancery court” may then be appealed to the
Tennessee Court of Appeals. Tenn. Code Ann. § 4-5-323(a); see also Tenn. R. App. Pro.
3(a) (“In civil actions every final judgment entered by a trial court from which an appeal
lies to the Supreme Court or Court of Appeals is appealable as of right.”). A final
judgment of an administrative matter by a chancery court occurs when all issues before
the chancery court are conclusively determined by the court and leave no other issues for
the chancery court to decide. Richardson v. Tenn. Bd. of Dentistry, 913 S.W.2d 446, 460
(Tenn. 1995). “The judicial review of the agency decision [is] not a continuation of the
agency proceeding, but [is] an original judicial review proceeding under Section 4-5-323
subject to review by the appellate courts.” Id. (footnote omitted). A full evidentiary
hearing by the Chancery Court is not necessary for the court to enter a final order
addressing the only issues before it. City of Memphis v. Lesley, No. W2012-0962-COA-
R3-CV, 2013 WL 5532732 at *9 (Tenn. Ct. App. Oct. 27, 2013). When an order makes
clear that the trial court left issues unadjudicated, appeal to the appellate court is
premature, even where issues are not expressly reserved by the trial court. See Wilson v.

                                           -5-
City of Memphis, No. W2014-01822-COA-R3-CV, 2015 WL 4198769 at *6 (Tenn. Ct.
App. July 13, 2015).

      Thus, our initial examination involves two questions: (1) whether the UAPA
provides an avenue of appeal of the Commissions’ disqualification decision; and (2)
whether an appeal is proper to this Court. We answer both questions in the affirmative.

       Here, there is no dispute that the order appealed from the Commission was not a
final order. Rather, it was merely an order denying Petitioners’ motion to disqualify Ms.
Davis and/or the City Attorney’s Office in six separate cases. As previously discussed,
however, the UAPA provides that certain “preliminary, procedural or intermediate
agency action[s] or ruling[s]” may be “immediately reviewable if review of the final
agency decision would not provide an adequate remedy.” Tenn. Code Ann. § 4-5-
322(a)(1). Other courts have concluded that this provision was properly invoked when
the order at issue involved disclosure of a confidential informant, see Towns v. Lawson,
No. 01-A-01-9408-CH00378, 1995 WL 241329 at *1 (Tenn. Ct. App. Apr. 26, 1995), or
when the Administrative Law Judge denied requested discovery in the agency
proceeding. See Xcaliber International Ltd. v. Tenn. Dept. of Rev., No. M2017-
09180COA-R3-CV, 2018 WL 4293364, at *17 (Tenn. Ct. App. Sept. 10, 2018). In
contrast, we have determined that the immediate appeal allowed by section 4-5-322(a)
was not properly invoked where the issue was a substantive question of fact, the
determination of which was vested in the agency. See Hyundai Motor Am. v. Tenn.
Motor Vehicle Comm’n, No. M2015-01411-COA-R3-CV, 2016 WL 7486362, at *6
(Tenn. Ct. App. Dec. 30, 2016). We have also determined that the trial court lacked
subject matter jurisdiction when the petitioner failed to show that he would experience
irreparable harm if not allowed an immediate appeal. See Nicholopoulos v. Tenn. Bd.
Med. Exam’rs., No.01A01-0411-CH-00534, 1995 WL 145978, at *2 (Tenn. Ct. App.
Apr. 5, 1995) (involving the make-up of the panel hearing the petitioner’s case in the
agency).

        The determination of this issue is not entirely clear cut. For one, this Court does
not have the benefit of briefing on this issue, as neither party raised any argument as to
this issue in either the trial or appellate court. Rather, it appears that this issue was raised
for the first time during oral argument. Thus, at no point in the trial court did the
Commission object to the trial court’s exercise of subject matter jurisdiction over
Petitioners’ claims. Still, the Appellees’ failure to object is not dispositive, as subject
matter jurisdiction cannot be conferred by consent or waiver. Dishmon v. Shelby State
Cmty. Coll., 15 S.W.3d 477, 480 (Tenn. Ct. App. 1999) (holding that subject matter
jurisdiction “does not depend on the conduct or agreement of the parties, and thus the
parties cannot confer subject matter jurisdiction on a trial or an appellate court by
appearance, plea, consent, silence, or waiver”).


                                             -6-
       Based on the petition and the undisputed facts before this Court, we conclude that
immediate review was appropriate. Importantly, section 4-5-322(a)(1) evinces a policy
that certain interlocutory matters may be appealed as of right from an agency decision.
Tennessee law also evinces a policy that certain judicial recusal matters are also subject
to immediate appeal. See generally Tenn. Sup. Ct. R. 10B (allowing immediate appeal of
orders denying judicial recusal). Of course, Tennessee law also provides that
disqualifications of attorneys are generally not immediately appealable as of right in non-
agency cases. See In re Estate of Meadows, No. M2017-01062-COA-R3-CV, 2018 WL
1920378, at *5 (Tenn. Ct. App. Apr. 24, 2018) (“Orders of disqualification, however, are
generally not considered final orders subject to immediate appeal.”).

       Prior caselaw, however, lends support to the exercise of jurisdiction in this case. In
Xcaliber International Limited, LLC v. Tennessee Department of Revenue, this Court
allowed an immediate appeal of an agency decision, in part, based on the fact that the
“remedy” available following a final hearing “would entail a substantial risk of retrying
the entire case before the [agency].” 2018 WL 4293364, at *12. The court therefore
agreed that “‘both parties would be required to expend additional money and resources
needlessly relitigating the case.’” Id. (quoting the petitioner’s brief). Considering judicial
economy, we ultimately concluded that “the risk of retrying the case means that
consideration of judicial economy weighs against a finding that judicial review of the
final administrative order would be an adequate remedy.” Id.

        The same risk is present in this case. Here, the six Petitioners represent six
separate cases in which disqualification has been sought. If no immediate appeal is
allowed and final judgment is rendered, each and every unsuccessful petitioner will be
required to separately appeal the final judgment in his or her respective case to obtain
review of the denial of disqualification. If Petitioners later succeed in removing the City
Attorney’s Office in an appeal of the final agency decisions, multiple cases will be
required to be retried before the agency, at the expense of judicial efficiency. This risk of
retrial is even more of a threat to judicial economy than was present in Xcaliber
International Limited due to the multiple cases involved. As such, we must likewise
conclude that an appeal of the final agency decisions would not provide an appropriate
remedy and immediate appeal was authorized by section 4-5-322(a).

       The second question then becomes whether the trial court’s order was properly
appealed to this Court. In the trial court, the only substantive issue raised by the parties
was whether the Commission properly denied Petitioners’ motion to disqualify Ms. Davis
and/or the City Attorney’s office. The trial court denied the Appellants’ request. As such,
the only substantive issue before the trial court was “conclusively determined.” See
Richardson, 913 S.W.2d at 460.

      This determination, unfortunately, does not end our inquiry. Instead, a careful
review of the petition for judicial review reveals that in addition to the request for
                                         -7-
disqualification, Petitioners also requested costs and attorney’s fees. The trial court
properly disposed of Petitioner’s request for costs, but did not rule on their request for
attorney’s fees. “This Court has concluded on several occasions that an order that fails to
address an outstanding request for attorney’s fees is not final.” Davis v. City of Memphis,
No. W2016-00967-COA-R3-CV, 2017 WL 634780, at *4 (Tenn. Ct. App. Feb. 2, 2017).
Still, this Court has recently indicated that a judgment may be rendered final by the
waiver or abandonment of unadjudicated claims. See Save Our Fairgrounds v. Metro.
Gov’t of Nashville and Davidson Cty., No. M2019-00724-COA-R3-CV, 2019 WL
3231381, at *5–*7 (Tenn. Ct. App. July 18, 2019) (holding that the plaintiff did not
waive or abandon unadjudicated claims). Here, Petitioners’ did not mention their request
for attorney’s fees in other pleadings filed in the trial court or cite to any legal authority
for the award of attorney’s fees for their review of the denial of their motion for
disqualification. See Whitelaw v. Brooks, 138 S.W.3d 890, 893 (Tenn. Ct. App. 2003)
(quoting State ex rel. Orr v. Thomas, 585 S.W.2d 606, 607 (Tenn.1979)) (“Tennessee
follows the ‘American Rule’ that ‘in the absence of a contract, statute or recognized
ground of equity so providing there is no right to have attorneys’ fees paid by an
opposing party in civil litigation.’”). Moreover, Petitioners have not assigned error to the
trial court’s failure to rule on their request for attorney’s fees on appeal. Indeed,
Petitioner’s brief contains no mention of the attorney’s fee request. As such, it appears
that Petitioners have abandoned their request.

       In any event, Rule 2 of the Tennessee Rules of Appellate Procedure provides that
this Court may exercise its discretion to suspend certain of its rules. See Tenn. R. App. P.
2 (“For good cause, including the interest of expediting decision upon any matter, the
Supreme Court, Court of Appeals, or Court of Criminal Appeals may suspend the
requirements or provisions of any of these rules in a particular case on motion of a party
or on its motion and may order proceedings in accordance with its discretion, except
[certain rules not relevant to this appeal].”). The Tennessee Supreme Court has held that
Rule 2 can be used to suspend Rule 3’s finality requirements. See Bayberry Assocs. v.
Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Therefore, we find no bar to the suspension
of Rule 3(a).”). In this case, we discern sufficient good cause to allow this appeal to
proceed, as it appears that Petitioners did not properly support their request for attorney’s
fees and have abandoned it on appeal. As such, we will proceed to consider the merits of
this appeal notwithstanding the trial court’s failure to explicitly adjudicate this request.

                      II.    Uniform Administrative Procedures Act

       Conflicts of interest in administrative matters are governed by the contested case
provisions of the state’s UAPA. Tenn. Code Ann. § 4-5-303. The City of Memphis and
the Commission argued that the statute provides an exclusive list of impermissible or
disqualifying conflicts in administrative matters. Petitioners, however, do not cite the
UAPA in their conflicts of interest argument. Instead, Petitioners appear to argue that the
Commission is governed by the Memphis City Charter and do not address whether this
                                            -8-
section of the UAPA applies to the present matter. Petitioners further contend that
traditional conflict of interest rules apply as stated by Rules 1.7 and 1.11 of the Tennessee
Supreme Court’s Rules of Professional Conduct and outlined in State v. Culbreath, 30
S.W.3d 309 (Tenn. 2000).3

        Despite Petitioners’ arguments, the UAPA’s conflict of interest rules apply in this
case. As we previously stated, judicial review of civil service board decisions conform to
the standard set out under the UAPA. Tenn. Code Ann. § 27-9-114(b)(1). Further,
contested case hearings by municipal civil service boards are conducted under the
UAPA’s contested case procedures. Tenn. Code Ann. § 27-9-114(a)(1). This Court
previously held that the Memphis Civil Service Commission is governed by the state’s
UAPA and the contested case procedures contained therein. Marino v. Bd. of Admin.
City of Memphis Ret. Sys., No. W2015-00283-COA-R9-CV, 2015 WL 7169796, at *4
(Tenn. Ct. App. Nov. 16, 2015) (citation omitted). Specifically, in Marino, we rejected
the City’s argument that its civil service merit board was exempt from the contested case
procedures outlined by the UAPA by virtue of Tennessee Code Annotated section 27-9-
114(b) (“The provisions of subdivision (a)(1) pertaining to hearings by civil service
boards shall not apply to municipal utilities boards or civil service boards of counties
organized under a home rule charter form of government.”). Instead, we held that only
the civil service merit boards of counties are exempted from the contested case
procedures; the procedure of municipal civil service merit boards in this context continue
to adhere to the contested case provisions of the UAPA. Id. Petitioners have provided no
justification for departing from the clear language of section 27-9-114 or the unequivocal
holding of Marino. We therefore turn to the statutes governing contested case procedures
under the UAPA, which include specific guidance as to conflicts of interest.

       Under the UAPA, the following circumstances are listed as impermissible
conflicts:

                (a) A person who has served as an investigator, prosecutor or
        advocate in a contested case may not serve as an administrative judge or
        hearing officer or assist or advise an administrative judge or hearing officer
        in the same proceeding.
                (b) A person who is subject to the authority, direction or discretion
        of one who has served as investigator, prosecutor or advocate in a contested
        case may not serve as an administrative judge or hearing officer or assist or
        advise an administrative judge or hearing officer in the same proceeding.
                (c) A person who has participated in a determination of probable
        cause or other equivalent preliminary determination in a contested case may

        3
          In Culbreath, the Tennessee Supreme Court instructed trial courts to determine whether an
actual conflict of interest or an appearance of impropriety exists when considering whether to disqualify a
prosecutor from a criminal case. Culbreath, 30 S.W.3d at 312-13.
                                                   -9-
        not serve as an administrative judge or hearing officer or assist or advise an
        administrative judge or hearing officer in the same proceeding.
               (d) A person may serve as an administrative judge or hearing officer
        at successive stages of the same contested case, unless a party demonstrates
        grounds for disqualification in accordance with § 4-5-302.
               (e) A person who has participated in a determination of probable
        cause or other equivalent preliminary determination or participated in or
        made a decision that is on administrative appeal in a contested case may
        serve as an agency member in the contested case where authorized by law
        and not subject to disqualification or other cause provided in this chapter.

Tenn. Code Ann. § 4-5-303. Thus, the above rules generally prohibit individuals from
serving in two or more roles “in the same proceeding.” Id. Here, the statutory
requirements to establish a conflict of interest are not met, even if we assume arguendo
Ms. Davis formally represented the Commission in the Small matter.4 Ms. Davis did not
represent the Commission in any of the same matters brought by Petitioners. Even if Ms.
Davis served as an advocate involved in Petitioners’ matters, nothing indicates that she
advised the Commission on their individual matters, which could trigger a conflict of
interest. See Tenn. Code Ann. § 4-5-303(a)(c). Further, Ms. Davis never served as an
administrative judge, hearing officer or agency member in these matters, which would
also be necessary to trigger alternative conflicts under the statute. See Tenn. Code Ann. §
4-5-303(d)(e). In the present case, no circumstances arose that would constitute a
conflict under the statute governing impermissible conflicts in administrative matters.

       Instead, it appears the purported conflict in this case concerns the dual roles of Ms.
Davis in two different proceedings—as advocate for the Commission in one case and
advocate before the Commission in another. To analyze whether this purported conflict
requires disqualification, we turn to the seminal case on this issue, Martin v. Sizemore,
78 S.W.3d 249 (Tenn. Ct. App. 2001). In Martin, an architect facing disciplinary action
claimed that his procedural due process rights were violated because the attorney who

        4
           The Petitioners argue at length that Ms. Davis’s representation of the Commission constituted
an improper relationship. In particular, the Petitioners posit that the Commission should never be
considered a party when its administrative decisions are appealed to Chancery Court. See City of
Memphis v. Civil Service Comm’n of City of Memphis, 1985 WL 3717, at *3 (Tenn. Ct. App. Nov. 19,
1985) (“The Civil Service Commission is no more a party to this suit than the Circuit Court of Shelby
County is a party to this suit. The Commission is an adjudicatory body just as is the Circuit Court.”). As
the Commission is a neutral decision-maker, the Petitioners argue that Ms. Davis’s filing of a notice of
appearance on the Commission’s behalf was highly improper and constituted a confidential relationship
between Ms. Davis and the Commission. We agree that the Commission was not entitled to be considered
a party in the Small matter. See id. This fact, however, does not, ipso facto, require disqualification of Ms.
Davis before the Commission in all future matters. Instead, we must consider whether Ms. Davis’s
purported representation of the Commission creates a conflict of interest or bias sufficient to necessitate
disqualification.
                                                   - 10 -
prosecuted the case against him before the Tennessee Board of Examiners for Architects
and Engineers also advised the same board in separate matters. Martin, 78 S.W.3d 249,
258 (Tenn. Ct. App. 2001). In particular, the court characterized the architect’s argument
as that “the [b]oard and the Department [of Commerce and Insurance] failed to insulate
the lawyers who prosecute cases before the Board from those who advise and represent
the Board in other matters.” Id. at 264. According to the architect, such a combination of
functions violated due process, necessitating disqualification of the prosecuting attorney.
Id. at 260–61.

       To begin the analysis as to the permissibility of this scheme, we first
acknowledged that the United States Supreme Court “has provided the constitutional
framework for analyzing combination of function issues arising from state and federal
administrative proceedings.” Id. at 264 (citing Withrow v. Larkin, 421 U.S. 35, 95 S. Ct.
1456, 43 L. Ed. 2d 712 (1975)). Through this framework, the combination of functions
alone is insufficient to violate due process; rather, the party seeking disqualification must
demonstrate an intolerably high risk of actual bias. Id. (citing Administrative Law and
Practice § 6.11[1], at 310). Under this standard, “any form of function combination,
occurring alone and without other exacerbating biasing influences, is very unlikely to run
afoul of procedural due process.” Id. (citing John R. Allison, Combination of Decision–
Making Functions, Ex Parte Communications, and Related Biasing Influences: A
Process–Value Analysis, 1993 Utah L. Rev. 1135, 1167–68 (1993)).

        Applying this framework to the facts in Martin, we noted that the combination of
prosecutorial and adjudicative functions was “problematic[.]” Id. Indeed, a prosecutor,
as a “partisan advocate for a particular point of view,” has a role “inconsistent with the
objectivity expected of administrative decision-makers[].”Id. at 265. This combining of
functions “creates a substantial risk that the advice given to the decision-maker will be
skewed.” Id. (citing Howitt v. Superior Court, 3 Cal. App. 4th 1575, 1584, 5 Cal. Rptr.
2d 196, 202 (Cal. Ct. App. 1992)). Still, we concluded that “the risk of bias becomes
intolerably high only when the prosecutor serves as the decision-maker’s advisor in the
same or related proceeding.” Id. Therefore an attorney advising an administrative agency
may prosecute a matter before the agency “when an independent hearing officer presides
over the contested case and the prosecutor plays no role in the agency’s deliberations.”
Id. (citing Ogg v. Louisiana Bd. of Chiropractic Exam’rs, 602 So. 2d 749, 752-53 (La.
Ct. App. 1992)). Thus, an attorney may advise the agency in one proceeding while
serving as a prosecuting attorney in another; likewise, two lawyers from the same office
could hold these two disparate roles without creating a due process issue, so long as
proper screening was utilized. Id. Thus, the Martin framework generally aligns with the
conflict of interest rules codified in the UAPA. Compare id., with Tenn. Code Ann. § 4-5-
303.

       While the City of Memphis and the Commission argue that the case directly aligns
with the present matter, Petitioners argue that Martin does not apply when an attorney
                                          - 11 -
not only advises, but also formally represents, an agency as a client. Instead, they assert
that the Tennessee Supreme Court’s Rules of Professional Conduct should apply and bar
Ms. Davis and the City Attorney’s Office from representing the City of Memphis before
the Commission through a conflict of interest analysis applicable to non-governmental
attorneys. Respectfully, we disagree that Martin does not apply to the present case.

        In Martin, we did not distinguish between advising and formally representing
clients. Indeed, our explanation of the architect’s position in Martin reveals that no
distinction was made between advising and representing the agency, as we characterized
the architect’s argument as being an impermissible comingling of “the lawyers who
prosecute cases before the Board from those who advise and represent the Board in other
matters.” Id. at 264 (emphasis added). Instead, the basis of the Martin opinion is that the
risk of bias is not intolerably high where a lawyer serves two inconsistent roles, so long
as those roles are in different proceedings. Id. We fail to see a difference in the
application of this rule based on whether the lawyer is merely advising or purporting to
represent the agency. Applying this rule to the case-at-bar, even taking Petitioner’s
allegations in the light most favorable to them, Ms. Davis, at most, served in inconsistent
roles in two separate proceedings.5 Thus, under either the conflict of interest rules
contained in the UAPA or the due process requirements found in Martin, disqualification
was not required.

       Additionally, we are not persuaded by Petitioners’ reliance on the conflict of
interest rules contained in the Rules of Professional Conduct. In particular, Petitioners
argue that Ms. Davis had an adverse conflict of interest under Rules of Professional
Conduct 1.7 and 1.11 based on her separate representations of the City of Memphis and
the Commission.6 Of course, we agree that the Tennessee Rules of Professional Conduct
        5
          According to her affidavit, Ms. Davis did not discuss or make recommendations to the
Commission on the Small matter. There is no evidence to contradict Ms. Davis’s affidavit. However,
there can be no dispute that Ms. Davis filed a notice stating to the court that she was representing the
Commission in the Small matter.
        6
          Petitioners argue that Ms. Davis violated subsection (a)(1) and (a)(2) of Rule of Professional
Conduct 1.7, which states:

                 (a) Except as provided in paragraph (b), a lawyer shall not represent a client if the
        representation involves a concurrent conflict of interest. A concurrent conflict of interest
        exists if: (1) the representation of one client will be directly adverse to another client; or
        (2) there is a significant risk that the representation of one or more clients will be
        materially limited by the lawyer’s responsibilities to another client, a former client or a
        third person or by a personal interest of the lawyer.
Tenn. Sup. Ct. R. 8. RPC 1.7(a). Petitioners argue that Ms. Davis did not meet the requirements of
subpart (b) which would allow for continued representation when informed consent was provided. “A
lawyer who has served or is currently serving as a public officer or employee is personally subject to the
Rules of Professional Conduct . . . . In addition, such lawyer is subject to RPC 1.11 and to statutes and
government regulations regarding conflicts of interest.” Tenn. Sup. Ct. R. 8, RPC 1.11, cmt. 1.

                                                 - 12 -
prohibit representation of clients with adverse interests, depending on the particular
situation. The Rules themselves, however, state that “[c]ertain government lawyers may
be authorized to represent several government agencies, officers, or employees in legal
controversies in circumstances where a private lawyer could not represent multiple
clients.” Tenn. Sup. Ct. R. 8, Scope [19]. Indeed, other provisions of the Rules applicable
to government attorneys recognize that other law may inform decisions concerning their
obligations. For example, the rule addressing special conflicts of interest for current and
former government employees states that the conflict of interest rules are generally
applicable to government lawyers, “[e]xcept as law may otherwise expressly permit[.]”
Tenn. R. Sup. Ct. R. 8, RPC 1.11(d)(1); cf. Tenn. R. Sup. Ct. R. 8, RPC 1.11 cmt. 5 (“The
question of whether two government agencies should be regarded as the same or different
clients for conflict of interest purposes is beyond the scope of these Rules.”); Tenn. R.
Sup. Ct. 8, RPC 1.13 cmt. 8 (“Defining precisely the identity of the client and prescribing
the resulting obligations of such lawyers may be more difficult in the government context
and is a matter beyond the scope of these Rules.”). Thus, the Rules expressly contemplate
that the responsibilities of government lawyers are not fully defined by the Rules, but are
also governed by other applicable law. Id. (“These Rules do not abrogate the powers and
responsibilities of government lawyers as set forth under federal law or under the
Constitution, statutes, or common law of Tennessee. The resolution of any conflict
between these Rules and the responsibilities or authority of government lawyers under
any such legal provisions is a question of law beyond the scope of these Rules.”).

        Thus, the question of whether a conflict of interest exists for a government
attorney cannot be resolved solely by reference to the Tennessee Rules of Professional
Conduct. Rather, we must look to the applicable statutes and common law to resolve
disputes of this kind. In the present case, the UAPA expressly creates standards for
conflicts of interest in administrative procedures. Moreover, the Martin decision reflects
that a combination of functions does not run afoul of due process where the two functions
are served in unrelated proceedings.

       Further, similar reasoning applies to Petitioners’ argument that Ms. Davis’s
apparent representation of the Commission created an appearance of impropriety that
would lead to disqualification. An appearance of impropriety exists when “‘an ordinary
knowledgeable citizen acquainted with the facts would conclude that the . . .
representation poses substantial risk of disservice to either the public interest or the
interest of one of the clients.’” Clinard v. Blackwood, 46 S.W.3d 177, 187 (Tenn. 2001)
(quoting N.J. Rules of Prof. Cond. 1.7(c)(2)). Disqualification of an attorney based on the
appearance of impropriety, however, “is a drastic remedy and is ordinarily unjustifiable
based solely on the appearance of impropriety.” Id. (footnote omitted). Cases in which
Tennessee courts have held that the appearance of impropriety “can be purged only by
disqualification” have involved situations of firms that “switched teams” and opposed a
lawyer’s client in the same litigation, see State v. Key, No. M2002-00154-CCA-R9-CD,
2002 WL 31373474, at *2 (Tenn. Crim. App. Oct. 15, 2002), or where a member of the
                                            - 13 -
Post-Conviction Defender Commission, appointed to represent the defendant, was
distantly related to the victim. See Burns v. State, No. W2000-02871-CCA-R9-PD, 2001
WL 912817, at *5 (Tenn. Crim. App. Aug. 9, 2001).

        Petitioners argue that an appearance of impropriety is created by Ms. Davis’s dual
roles. This argument, however, does not align with the statutes that govern administrative
procedures in Tennessee or an understanding of how administrative actions operate. As
shown above, conflicts of interest arise in administrative proceedings when an attorney
both advises and advocates before an agency in the same matter. See Tenn. Code Ann. §
4-5-303. In administrative matters, some overlapping of administrative, prosecutorial,
and adjudicative functions is not inconsistent with fundamental fairness. Heyne v. Metro.
Nashville Bd. of Educ., 380 S.W.3d 715, 735 (Tenn. 2012) (citing Martin, 78 S.W.3d at
264). The risk of bias may become intolerable when an attorney is an advisor and
advocate in the same matter, but a previous, unrelated relationship does not create the
same risk. Martin, 78 S.W.3d at 249. Ms. Davis filed a notice of appearance on behalf of
the Commission in one case and served as an advocate before the Commission on other
matters. As stated above, this type of representation is contemplated and permissible
under Tennessee law. See generally Martin, 78 S.W.3d at 264-65; Tenn. Sup. Ct. R. 8,
Scope [19]. When examined by a knowledgeable citizen, the circumstances surrounding
administrative matters shows that state law both contemplates and allows government
attorneys to conduct these types of representations. Because Ms. Davis’s alleged
representation did not extend to the cases brought by Petitioners, their drastic call for
disqualification is not warranted under an appearance of impropriety standard.

       With these considerations in mind, we proceed to the review outlined by the
UAPA. As state statutes provide for the type of dual representation alleged in the present
case, no violations of constitutional or statutory provisions exist to warrant a reversal. See
Tenn. Code Ann. § 4-5-322(h)(1); Tenn. Code Ann. § 4-5-303; Tenn. Code Ann. § 4-5-
301. The procedure outlined in the UAPA and the Memphis City Charter was followed,7
as the Commission held a full hearing on Petitioners’ motion on January 31, 2018 and
issued a ruling less than 90 days following the hearing. See Tenn. Code Ann. § 4-5-
322(h)(3); Memphis City Charter, art. 34, § 248. Here, the Commission and the trial court
denied Petitioners’ motion based on state statutes and caselaw regarding conflicts of

       7
           Section 248 of the Memphis City Charter states the following about Commission appeals:

               Upon an employee’s appeal from his termination, demotion, or suspension, a
       hearing shall be held before a hearing officer which shall be randomly selected from the
       qualified Commissioners, within a reasonable time thereafter, not to exceed ninety (90)
       days from filing of the appeal. . . . The decision of the hearing officer shall be stated in
       writing and shall include the hearing officer’s findings of fact and conclusions
       therefrom within ninety (90) days of the conclusion of the hearing.

       Memphis City Charter, art. 34, § 248.
                                                  - 14 -
interest in administrative matters. Their decisions are supported by the evidence in the
record and do not indicate a clear error of judgment or abuse of discretion by the
Commission or the trial court. Tenn. Code Ann. § 4-5-322(h)(4). Based on our review,
Petitioners’ contention that the trial court erred in denying its motion to disqualify Ms.
Davis and/or the City Attorney’s Office is not supported by the record or the statutes that
govern administrative procedures. Since Petitioners’ rights were not prejudiced by the
Commission’s actions as outlined by state statutes, the judgment of the trial court is
affirmed.

                                      CONCLUSION

       The judgment of the Shelby County Chancery Court is affirmed, and this cause is
remanded to the trial court with instructions to remand to the Commission for all further
proceedings as are necessary and consistent with this Opinion. Costs of this appeal are
taxed to Appellants Penney Mosley, Joey Jackson, Mario Ackers, Beverly Prye, Taurick
Boyd, Michael Savage, and John Littles, for which execution may issue if necessary.



                                                   _________________________________
                                                   J. STEVEN STAFFORD, JUDGE




                                          - 15 -